DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/17/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 16 as set forth in the Non-Final Rejection filed 11/18/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable Lee et al. (KR 10-2013-0115161) in view of Kim et al. (US 2016/0190473 A1) as set forth in the Non-Final Rejection filed 11/18/20 is withdrawn in view of the Applicant’s arguments.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
	The closest prior art is provided by Lee et al. (KR 10-2013-0115161), which discloses the following compound: 

    PNG
    media_image1.png
    205
    218
    media_image1.png
    Greyscale

(Compound 107, [0163]).  Lee et al. discloses its inventive compound as the host material in the light-emitting layer of an organic electroluminescent (EL) device ([0016]); the device comprises the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0247]).  Lee et al. discloses other “various hosts” in addition to the host materials in combination with dopant material ([0436]); the dopant material includes phosphorescent compounds including Ir(ppy)3 (where ppy = phenylpyridine).  However, it is the position of the Office that neither Lee et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the presence and nature of the second compound.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786